Citation Nr: 1710849	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a temporary total evaluation based on treatment for a service-connected disability necessitating a period of convalescence. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1996.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This issue came before the Board in June 2016, at which time the Board remanded for adjudication of the Veteran's inextricably-intertwined claim for service connection for a left quadriceps disability.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board remand.  Specifically, the RO granted service connection for the left quadriceps disability, effective August 13, 2010.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a bilateral ankle disability was also before the Board in June 2016.  After remand, the RO granted service connection in November 2016.  Because the November 2016 rating decision constitutes a full grant, the issue of service connection for a bilateral ankle disability is no longer on appeal before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDINGS OF FACT

1. The Veteran injured his left leg on July 22, 2010 and was diagnosed with left knee pain, a ruptured quadriceps tendon, and a posterior cruciate ligament injury.

2. The Veteran underwent surgery on July 23, 2010 for his ruptured quadriceps tendon and was in a state of convalescence through February 2011. 

3. The Veteran filed for a temporary total evaluation on August 8, 2010, which is the earliest date for which the Veteran's left quadriceps injury could be service-connected.

CONCLUSION OF LAW

The criteria for a temporary total rating based on treatment for a service-connected disability requiring a period of convalescence have not been met.  38 U.S.C.A. 5107; 38 C.F.R. § 4.30 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a temporary total evaluation for the period of convalescence following the surgery he underwent on July 23, 2010.  He argues that his injury was ultimately caused by his left knee disability, which was service-connected beginning August 1996, thus entitling him to a total evaluation for his convalescent period.  

The provisions of 38 C.F.R. § 4.30 pertaining to temporary total evaluations based upon convalescence provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted effective the date of hospital admission or outpatient treatment.  See 38 C.F.R. § 4.30.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See id. § 4.30(a).  

Private medical records show that the Veteran injured his left knee on July 22, 2010 and he was diagnosed with knee pain, ruptured quadriceps tendon, and a posterior cruciate ligament injury.  It was determined that his quadriceps tendon injury required surgical intervention and the Veteran underwent surgery on July 23, 2010.  The preoperative and postoperative diagnoses were rupture of the left quadriceps tendon, and the Veteran was placed on no-duty status from July 22, 2010 through February 24, 2011.  The Board notes that the private post-surgery records state rupture of the right quadriceps tendon, but it is clear from the medical records that surgery was only performed on the left side.  

On August 13, 2010, the Veteran filed a claim for a temporary 100 percent evaluation for his surgery.  The RO denied this claim in a January 2011 decision, but granted service connection for left knee instability, effective August 13, 2010.  In April 2013, the Veteran's private orthopedist concluded that the Veteran's left quadriceps tendon rupture was due to his left knee instability.  Following the June 2016 remand, the RO granted service connection for the Veteran's left quadriceps tendon rupture, secondary to the service-connected left knee instability, effective August 13, 2010.  

In light of these facts, the Board finds that the Veteran is not entitled to a total evaluation under 38 C.F.R. § 4.30.  The regulations clearly require that the report at hospital discharge must show that entitlement was warranted effective the date of hospital admission or outpatient treatment.  See id.  The Veteran underwent surgery for his left quadriceps tendon rupture on July 23, 2010, which was almost three weeks prior to the service connection effective date for his left quadriceps disability.  Accordingly, entitlement to a temporary total evaluation is not warranted because the left quadriceps disability was not service-connected at the time of his surgery.  This is true even though the Veteran's left quadriceps disability has been related to his service-connected knee disability. Unfortunately, the specific facts of this case mandate a denial because the regulation clearly states entitlement must be warranted at the time the surgery occurred yet the Veteran was not service-connected for the condition that led to the surgery until a later date.

The Board notes that the effective date for the Veteran's left quadriceps disability is not on appeal and the Veteran cannot make a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Moreover, the Board notes that the effective date, August 13, 2010, is the earliest possible effective date under applicable regulations.  See 38 C.F.R.  3.400("[T]he effective date of an evaluation and award of  . . . compensation . . . will be the date of receipt of the claim or the date entitlement arose, whichever is later.") (emphasis added).  

The Board thus finds that the Veteran's claim for a temporary total evaluation under 38 C.F.R. § 4.30 must be denied. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, supporting lay statements, private treatment records, and VA medical records.  Moreover, adequate VA examinations were afforded to assist in determining the severity of his left knee disability.  These examinations, however, were irrelevant to the issue of whether the Veteran was entitled to a temporary total evaluation under 38 C.F.R. 4.30 and a remand for another examination would be unnecessary as entitlement was determined by the date of treatment versus date of claim.

Finally, all due process considerations have been met.  Although there was evidence received after the Supplemental Statement of the Case, initial consideration by the AOJ was waived by the Veteran in November 2016.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a temporary total evaluation based on treatment for a service-connected disability necessitating a period of convalescence is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


